DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 17/14/2022 has been entered. The Applicant amended claims 1 and 10, and added new claim 18. Claims 1-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2022 is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-7 are objected to because of the following informalities: In claims 6-7 recites the phrase "in particular". The preferences may lead to confusion over the intended scope of a claim, and it is not clear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required. For compact prosecution the Examiner interpreted the claims without “in particular”. 
Response to Arguments
Applicant's arguments filed on 7/14/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Applicant disagrees the prior art teaches “a detector” as claimed, and the limitation “the base and the housing cooperate via cams which in the work position interlock so that the housing is in a stable axial ground position with respect to the foot”. 
The Examiner’s response with respect to the argument is as follows. Th prior art teaches a detector (microswitch 301, [col. 14, line 69]; “detection means, … detection means 300 comprises a microswitch 301 having an operating rod 302”, [col. 14, lines 50-64], the detection means adapted to detect the position of the pivoting mechanism [col. 5, lines 6-18]).
With respect to the limitation “the base and the housing cooperate via cams which in the work position interlock so that the housing is in a stable axial ground position with respect to the foot”, the Examiner pointed to different operational positions describe in the prior art. Fig. 9b shows cross-section of base and housing when connected. The Examiner interpreted the claim language under a broadest reasonable interpretation, and the words of the claim are given their plain meaning. The word interlock is interpreted as defined by the English dictionary provided by Oxford Languages: (of two or more things) engage with each other by overlapping or by the fitting together of projections and recesses; and by Merriam-Webster:  to become locked together or interconnected. Figs. 3, 5A-B, 6B show cams, which is rotating or sliding piece in a mechanical linkage used especially in transforming rotary motion into linear motion. In the figures grooves, recessed areas and noses with inclined end walls; for example: noses 32 …  pressed into the recesses 28 [col. 11]; noses 259, 262, 159, 162 … grooves 153, 156, 253 and 256 … side faces 260, 263, 160, 163 … walls 155, 158, 255, 258 [col. 10]. Figs. 3 and 9b shows the base 11 and the housing 12 cooperate via cams. With respect to interlock position so that the housing is in a stable axial ground position with respect to the foot, the figures show the housing 12 is in a stable axial ground position with respect to the foot 102, and cams are engaged with each other by overlapping or by the fitting together of projections and recesses. With respect to the argument that “Oesterholt discloses an electrically operable pivoting mechanism …”, the Examiner’s response is the claim language doesn’t specify any specific mechanism. 
The Applicant further argues “Based on at least the figures reproduced above, Oesterholt teaches that the cams do not interlock because the two cams (153, 156) provided on the base 11, in which the two cams provided on the housing are located… [page 10]. The Examiner respectfully disagrees. The cam is a rotating or sliding piece in a mechanical linkage used especially in transforming rotary motion into linear motion. Oesterholt teaches four cams on the alleged housing (259, 262, 159, 162) able to rotationally move through the four cams on the base (153, 156, 253, 256).
 	The Applicant further argues “Oesterholt does not teach, suggest, or render obvious the interlocking cams of amended claim 1”, [page 11]. The Examiner disagrees. With the broader reasonable interpretation of the claim language, as explained above, Oesterholt teaches the claim. If the Applicant want’s any specific interpretation, the Applicant is recommended to specify in the claim language.
With respect to dependent claims 7, 16, 17, the Applicant argues dependent claims are allowable due to their dependencies on allowable independent claim 1. The Examiner respectfully disagrees. The Examiner’s response is the claim 1 is not allowable as currently written. Therefore, all dependent claims are also rejected for depending on a rejected base claim.
The Applicant, if needed to setup an interview, is suggested to submit Interview request through USPTO Automated Interview Request (AIR) with suggested interview date and time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oesterholt et al. (US 6,130,514).
Regarding claim 1, Oesterholt teaches an adjusting instrument for an exterior vision unit for a vehicle (refer to US 6,130,514), comprising: 
a base (Fig. 3; “first pivot part 11, which will be referred to as mirror base”, col. 4, line 25), comprising a foot (Fig. 3; “bottom portion 102, which will be referred to as base flange”, col. 5, lines 47-48) and a pivoting shaft (“base shaft 101”, [col. 6, line 9]) extending therefrom along a longitudinal axis (Fig. 1 shows the axis 14, [col. 4, line 29]); 
a housing (Fig. 3, part 12, [col. 5, line 58]) which surrounds the pivoting shaft (surrounds the shaft 101), and which is pivotable around the longitudinal axis of the pivoting shaft in an adjustment range between at least a park position and a work position (range are shown in Fig, 2B to 2C;  Fig. 2A work position, Fig, 2B park position; “an operational position (FIG. 2A), a fold-in position (FIG. 2B), [col. 3, lines 40-43]); and 
a detector (microswitch 301, [col. 14, line 69]; “detection means, … detection means 300 comprises a microswitch 301 having an operating rod 302”, the detection means adapted to detect the position of the pivoting mechanism [col. 5, lines 6-18]).
wherein the base and the housing cooperate via cams (Figs. 3, 5A-B, 6B show cams, which is rotating or sliding piece in a mechanical linkage used especially in transforming rotary motion into linear motion. In the figures grooves, recessed areas and noses with inclined end walls; for example: noses 32 …  pressed into the recesses 28 [col. 11, lines 20-23]; noses 259, 262, 159, 162 … grooves 153, 156, 253 and 256 … side faces 260, 263, 160, 163 … walls 155, 158, 255, 258 [col. 10, lines 50-56]) which in the work position interlock so that the housing is in a stable axial ground position with respect to the foot (“an operational position (FIG. 2A), a fold-in position (FIG. 2B)”, [col. 9, lines 4-10]; “if an external force is exerted on the frame 12 (i.e.: on the mirror housing 3), then the frame 12 is fixedly held relative to the mirror base 11 by the transmission system 21. Under normal conditions, the mirror housing 3 is thus prevented from being pivoted by "normal" external forces, such as for instance driving wind”, [col. 7, lines 17-20]; “the friction ring 27 are loaded in friction relative to the coupling gear wheel 26 and the annular frame portion 203 respectively. This effect, too, contributes to the great stability, to, for instance, driving wind”, [col. 7, lines 61-65]); and which upon pivoting of the housing relative to the base move apart relative to each other from the work position along the longitudinal axis, and upon further pivoting are supported on each other, so that the housing is in an axially further removed position with respect to the foot than in the work position (“when used in a left wing mirror, the normal operational position (fold-out position) is defined by the inclined end walls 154, 157, 254, 257 of the first, second, third and fourth grooves 153, 156, 253 and 256 respectively. If the pivoting mechanism 10 is in the fold-out position, the side faces 261, 264, 161, 164 of the third, fourth, first, second noses 259, 262, 159, 162 respectively contact the inclined end walls 154, 157, 254, 257 of the first, second, third and fourth grooves 153, 156, 253 and 256 respectively”, [col. 9, lines 14-23]; positions also interlock when noses sits in the grooves; “a right wing mirror, the normal operational position (fold-out position) is defined by the inclined end walls 155, 158, 255, 258 of the first, second, third and fourth grooves 153, 156, 253 and 256 respectively. If the pivoting mechanism 10 is in the fold-out position, the side faces 260, 263, 160, 163 of the third, fourth, first, second noses 259, 262, 159, 162 respectively contact the inclined end walls 155, 158, 255, 258 of the first, second, third and fourth grooves 153, 156, 253 and 256 respectively”, [col. 9, lines 33-42];  “bottom portion 102, which will be referred to as base flange”, [col. 5, lines 47-48], the following citations teaches a position raised with respect to the foot, see Figs. 1, 3, 5A-B, 6A-B: “for causing the mirror housing 3 to make the fold-in movement is mainly determined by friction forces, whereas the external force (couple) required for causing the mirror housing 3 to leave the fold-out position is equal to that friction force increased by the force required for pushing away the annular coupling member 30 axially”. [col. 10, lines 59-65]; “when a relatively great, forwardly directed force is externally exerted on the mirror housing 3, the annular coupling member 30 will be pushed away axially to uncouple the coupling gear wheel 26 from the base shaft 101”, [col. 11, lines 46-50]), and  
the detector (microswitch 301, [col. 14, line 69]) is configured to verify that the housing is in the stable axial ground position (“Under normal operating conditions, the noses 32 on the bottom side of the annular coupling member 30 are lowered into the recesses 28 of the coupling gear wheel 26. In that condition, the annular coupling member 30 presses on the operating rod 302, the microswitch 301 being in a first switch condition …. during pivoting under the influence of an external force, the annular coupling member 30 is lifted, as a result of which the microswitch 301 is brought into a second switch condition (closed or open) via the operating rod 302” [col. 15, lines 6-16]).
Regarding claim 2, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches the detector by movement of the housing relative to the foot is switchable between a confirming condition corresponding to the stable axial ground position, and a non-confirming condition corresponding to a position removed from the ground position (Oesterholt disclosed two switching conditions for confirming condition and non-confirming condition: “Under normal operating conditions, the noses 32 on the bottom side of the annular coupling member 30 are lowered into the recesses 28 of the coupling gear wheel 26. In that condition, the annular coupling member 30 presses on the operating rod 302, the microswitch 301 being in a first switch condition …during pivoting under the influence of an external force, the annular coupling member 30 is lifted, as a result of which the microswitch 301 is brought into a second switch condition via the operating rod 302 ….” [col. 15, lines 6-18]).
Regarding claim 3, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches the detector by axial movement of the housing relative to the foot is switchable between the confirming condition corresponding to the stable axial ground position, and a non-confirming condition corresponding to a position axially removed from the ground position (“Fig. 9A-B, detector microswitch 301 having an operating rod 302. The microswitch 301 is disposed in the base flange 102 … rod 302 abuts against the bottom side of a projection 31 of the annular coupling member 30.  the annular coupling member 30 presses on the operating rod 302, the microswitch 301 being in a first switch condition during pivoting under the influence of an external force, the annular coupling member 30 is lifted, as a result of which the microswitch 301 is brought into a second switch condition, [col. 15, lines 6-18]).
Regarding claim 4, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches the detector by rotation of the housing relative to the foot is switchable between a confirming condition corresponding to a work angular position correspondent with the work position, and an angular position rotated with respect to the work angular position, which corresponds to the non-confirming condition (Fig. 2A work position, Fig, 2B park position; “an operational position (FIG. 2A), a fold-in position (FIG. 2B), [col. 3, lines 40-43], “Under normal operating conditions, the noses 32 on the bottom side of the annular coupling member 30 are lowered into the recesses 28 of the coupling gear wheel 26. In that condition, the annular coupling member 30 presses on the operating rod 302, the microswitch 301 being in a first switch condition … during pivoting under the influence of an external force, the annular coupling member 30 is lifted, as a result of which the microswitch 301 is brought into a second switch condition” [col. 15, lines 6-18]).
Regarding claim 5, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches the detector comprises cooperating electric contact surfaces (the contacts of the microswitch 301 are connected to a control member for the motor 20, [col. 5, lines 15-18])
Regarding claim 6, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches the detector comprises a switch, as a microswitch (“detection means 300 comprises a microswitch 301”, [col. 14, line 60]).
Regarding claim 8, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches detector comprises a sensor to verify that the housing is in the stable axial ground position (detector 301 comprises a sensor rod 302; “Under normal operating conditions, the noses 32 on the bottom side of the annular coupling member 30 are lowered into the recesses 28 of the coupling gear wheel 26. In that condition, the annular coupling member 30 presses on the operating rod 302, the microswitch 301 being in a first switch condition …. during pivoting under the influence of an external force, the annular coupling member 30 is lifted, as a result of which the microswitch 301 is brought into a second switch condition via the operating rod 302” [col. 15, lines 6-16]).).
Regarding claim 9, the adjusting instrument according to claim 8 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 8.
Oesterholt further teaches, wherein the sensor comprises a pressure sensor, a capacitive sensor, an inductive sensor, a resistive sensor, a light sensor, a piezoelectric sensor, a potentiometer, or a Hall sensor (sensor 302 comprises a pressure sensor; “the noses 32 on the bottom side of the annular coupling member 30 are lowered into the recesses 28 of the coupling gear wheel 26. In that condition, the annular coupling member 30 presses on the operating rod 302, the microswitch 301 being in a first switch condition … during pivoting under the influence of an external force, the annular coupling member 30 is lifted, as a result of which the microswitch 301 is brought into a second switch condition via the operating rod 302”, [col. 15, lines 6-16]).
Regarding claim 10, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches wherein the cooperating cams are provided on, respectively, the base, and the housing (Figs. 3, 5A-B, 6B show cams / grooves, recessed areas and noses with inclined end walls; for example: noses 32...  pressed into the recesses 28 [col. 111, lines 20-23]; noses 259, 262, 159, 162 … grooves 153, 156, 253 and 256 … side faces 260, 263, 160, 163 … walls 155, 158, 255, 258 [col. 10, lines 50-56], figures show the cams are provided on, respectively, the base, and the housing).
Regarding claim 11, the adjusting instrument according to claim 10 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 10.
Oesterholt further teaches wherein wherein the cooperating cams comprise respectively a base cam ring provided on the base and a housing cam ring provided on the housing, which in the adjustment range interlock only in the work position (Fig. 5A shows base 11, rings 151 and 152 with cams, and grooves 153, 156; noses 162 and 159 with inclined side walls, [col. 8, lines 22-45]) 
Regarding claim 12, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches wherein the axially further removed position is a position raised with respect to the foot (a foot 102; Fig. 3; “bottom portion 102, which will be referred to as base flange”, [col. 5, lines 47-48], the following citations teaches a position raised with respect to the foot, see Figs. 1, 3, 5A-B, 6A-B: “for causing the mirror housing 3 to make the fold-in movement is mainly determined by friction forces, whereas the external force (couple) required for causing the mirror housing 3 to leave the fold-out position is equal to that friction force increased by the force required for pushing away the annular coupling member 30 axially”. [col. 10, lines 59-65]; “when a relatively great, forwardly directed force is externally exerted on the mirror housing 3, the annular coupling member 30 will be pushed away axially to uncouple the coupling gear wheel 26 from the base shaft 101”, [col. 11, lines 46-50]).
Regarding claim 13, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches wherein the adjustment range comprises a park position and a fold-over position, with a work position, corresponding to a drive position (Fig. 1, drive position), located therebetween (Fig. 1, 2A-C show different positions; a park position (2B) and a fold-over position (2C), with a work position (2A); Fig. 2A work position, Fig, 2B park position; “an operational position (FIG. 2A), a fold-in position (FIG. 2B), [col. 3, lines 40-43])).
Regarding claim 14, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches the housing encloses the detector such that the detector is screened off from the surroundings (Fig. 9A-B shows detector 301 such that the detector is screened off from the surroundings.
Regarding claim 15, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt further teaches wherein the housing is adjustable relative to the base via an electric drive operative between the housing and the base (adjustable relative to the base 11, see Figs. 1, 2A-C; “first pivot part 11, which will be referred to as mirror base”, [col. 4, line 25], Fig. 4 shows electromotor drive gears).
Regarding claim 18, the adjusting instrument according to claim 10 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 10.
Oesterholt further teaches wherein the cooperating cams are provided on, respectively, the foot of the base and the housing (see Fig. 5A-B and 6A-B shows the cooperating cams are provided on, respectively, the foot of the base and the housing; all noses 259, 262, 159, 162 … grooves 153, 156, 253 and 256 … side faces 260, 263, 160, 163 … walls 155, 158, 255, 258 [col. 10, lines 50-56]),
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterholt as applied to claim 1 above, and further in view of Kulas et al. (US 2005/0078389).
Regarding claim 7, the adjusting instrument according to claim 6 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 6.
Oesterholt teaches a microswitch with an operating rod 302 (Figs. 3 and 9) and Via lines, the contacts of the microswitch 301 are connected to a control member for the motor 20 [col. 15, lines 15-18], wherein the switch is provided with an arm (rod 302) which cooperates with a stop on the base, on the pivoting shaft (see Figs. 3 and 9A-B).
Oesterholt doesn’t explicitly teach the switch is arranged on a printed board, a PCB, included in the adjusting instrument. 
Oesterholt and Kulas are related as rearview mirror unit for a vehicle.
Kulas teaches a switch is arranged on a printed board, a PCB, included in the adjusting instrument (“for actuating corresponding buttons or switches on an electronic circuitry element or printed circuit board when mirror assembly is assembled”. [0044]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Oesterholt to arrange the switch on a printed board as taught by Kulas for the predictable result of readily assemble the mirror assembly and organize in an efficient manner by making the instrument compact and easy to operate. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterholt as applied to claim 1 above, and further in view of Brouwer et al. (WO 2005/075249).
Regarding claim 16, the adjusting instrument according to claim 15 is rejected (see above).
Oesterholt teaches the adjusting instrument and the electric drive operative according to claim 15.
Oesterholt doesn’t explicitly teach the electric drive is provided with a current limiting circuit which is configured to switch off upon the electric motor coming to a halt.
Oesterholt and Brouwer are related as wing mirror unit of a motor vehicle.
Brouwer teaches an electric drive is provided with a current limiting circuit which is configured to switch off upon the electric motor coming to a halt (“the current limiting circuit switches off the electric motor at a predetermined current intensity”, [page 6, lines 7-8 of the machine translated copy]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Oesterholt to include a current limiting circuit to switch off the electric motor as taught by Brouwer for the predictable result of preventing damage to the electric motor or drive train.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterholt as applied to claim 1 above, and further in view of Hitomi et al. (US 2003/0103142).
Regarding claim 17, the adjusting instrument according to claim 1 is rejected (see above).
Oesterholt teaches the adjusting instrument according to claim 1.
Oesterholt teaches the exterior vision unit for a vehicle (FIG. 1 schematically shows a front view of a sidewall of a vehicle 1, to which a substantially horizontally extending support 2 is attached. Attached to the support 2 is a mirror housing 3, [col. 4, lines 2-6]), comprising an adjusting instrument according to claim 1 (Fig. 3), and mirror and mirror housing (Fig. 1, mirror 5 and housing 3). 
Oesterholt doesn’t explicitly teach the exterior vision unit for a vehicle comprising a camera coupled with the housing.
Oesterholt and Hitomi are related as vehicle rearview mirrors.
Hitomi teaches the exterior vision unit for a vehicle comprising an adjusting instrument for the mirror and camera coupled with the housing (FIG. 1 is a front view showing the camera built-in exterior rearview mirror”, [0055]; “FIG. 3. A camera module 10 disposed in the mirror housing 2”, [0056]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Oesterholt to include a camera as taught by Hitomi for the predictable result of collecting and maintaining the image of the vicinity of the vehicle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872